     Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JAMES DIEFFENBAUCH, individually
and on behalf of all similarly situated

                       Plaintiff(s),
       -against-                                              8:17-CV-1180 (LEK/CFH)

RHINEHART RAILROAD
CONSTRUCTION, INC.,

                       Defendant.


                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       James Dieffenbauch (the “Named Plaintiff”) brought this action on behalf of himself

and all similarly situated (collectively, “Plaintiffs”) against Rhinehart Railroad Construction,

Inc. Dkt. No. 1 (“Complaint”). In the Complaint, Named Plaintiff alleges Defendant violated

the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. §§ 201 et seq. See generally id. Named

Plaintiff specifically asserts that, by not compensating travel time, Defendant violated §

207(a)(1), an FLSA provision governing overtime pay.

       Before the Court are: (1) Defendant’s motion to dismiss the claims of certain opt-in

plaintiffs for lack of personal jurisdiction, Dkt. No. 76-3 (“Motion to Dismiss”); (2)

Defendant’s motion to amend the Motion to Dismiss, Dkt. No. 89-2 (“Motion to Amend”); and

(3) Defendant’s motion to either dismiss claims by certain plaintiffs who allegedly failed to

comply with discovery obligations or compel their compliance, Dkt. No. 75-3 (“Discovery

Motion”). Plaintiffs oppose all motions. Dkt. Nos. 98 (“Response to Motion to Dismiss”), 100

(“Response to Motion to Amend”), 101 (“Response to Discovery Motion”). Defendant filed

replies. Dkt. Nos. 110 (“Reply I”), 112 (“Reply II”).
      Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 2 of 12




        For the reasons discussed below, the Court grants Defendant’s Motion to Amend the

Motion to Dismiss, denies Defendant’s Motion to Dismiss, and denies Defendant’s Discovery

Motion.

II.     BACKGROUND

        A. Factual History

        This Court summarized Named Plaintiff’s factual allegations in its Memorandum-

Decision and Order granting conditional certification as an FLSA collective action, see Dkt.

No. 38 (“August 2018 Memorandum-Decision and Order”), familiarity with which is assumed.

For convenience, the Court briefly summarizes Named Plaintiff’s allegations here.

        Named Plaintiff worked for Defendant, a railroad construction and maintenance

provider, as an operator and laborer from June 2016 to October 2017. Compl. ¶¶ 4, 8, 11.

Defendant allegedly failed to pay Named Plaintiff for travel “from home to an assigned project

location” and “from an assigned project location back to home site.” Id. ¶ 17. Though

Defendant’s railroad workers receive overtime for time spent working on job sites when they

have already worked forty hours in a week, they do not receive overtime in all cases for travel

time. Id. ¶¶ 21–22. “To date, 43 of Defendant’s current and former Railroad Workers have

[opted] into this action to pursue their unpaid wages.” Dkt. No. 105 at 4. 1 “Four plaintiffs were

deposed during discovery as a representative sample of the Opt-In Plaintiffs[.]” Dkt. No. 77-4

at 4.

        B. Procedural History

                 1. Commencement and Certification


        1
            The Court refers to these individuals collectively as the “Opt-In Plaintiffs.”

                                                   2
    Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 3 of 12




       Plaintiff initiated this action by filing the Complaint on October 23, 2017. See generally

Compl. Defendant filed an answer on November 21, 2017. Dkt. No. 6 (“Answer”). On August

30, 2018, this Court granted Plaintiff conditional certification as an FLSA collective action. See

generally Aug. 2018 Mem.-Decision and Order. The conditionally certified class consists of:



               All persons employed by Rhinehart Railroad Construction, Inc. As
               “Railroad Workers” (“Operators/Laborers”) in Pennsylvania, North
               Carolina, New York, Massachusetts, and/or Maryland from October
               2014 to the present, who worked more than forty (40) hours per
               week and were paid an hourly rate but were not paid for travel time
               from: (a) their home to an assigned project location; (b) one
               assigned project location to another assigned project location;
               and/or (c) an assigned project location[] back to their home.

Aug. 2018 Mem.-Decision and Order at 12.

               2. Discovery

       On August 26, 2019, Defendant served its requests for production of documents on Opt-

In Plaintiffs. See Dkt. No. 75-1 (“Nadir Affirmation I”) ¶ 3; see also id., Ex. A (the “RFPs”).

Then, on January 23, 2020, Defendant served its First Set of Interrogatories on Opt-In

Plaintiffs. See Nadir Affirmation I ¶ 14; see also id., Ex. D (the “Interrogatories”).

               3. The Instant Motions

       On July 7, 2020, Defendant moved to dismiss claims brought against it by nineteen

Opt-In Plaintiffs (the “Out-of-State Plaintiffs”),2 arguing that the Court does not have personal



       2
         The Out-of-State Plaintiffs are Jamey Maxwell, David Weatherspoon, Scott Bergelt,
Alphonso Burrow, Jeffrey Hampton, Furretho Murray, Lawrence Bossart, Devin Lowery, Larry
Dorsey, Travis LaPlance, William Diggs, William Holley, Christopher Bush, Derek Weiman, Gary
Weatherspoon, Jarvis Johnson, Mark Barber, Robert Hoak, and Jason Pruitt. See Mot. to Dismiss
at 2.

                                                 3
       Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 4 of 12




jurisdiction.

         On July 28, 2020, Defendant moved to amend the Motion to Dismiss. See

generally Mot. to Amend. Specifically, Defendant seeks to withdraw its argument that it

pleaded lack of personal jurisdiction in its Answer. 3 See Dkt. No. 89-1 (“Nadir Affirmation II”)

¶¶ 7–8 (“Upon further review, Defendant agrees with Plaintiff that the Answer did not include

a personal jurisdiction defense. Defendant therefore seeks to remove that specific argument

from its motion, but to maintain its request to Amend its Answer to assert a personal

jurisdiction defense and for dismissal of the out-of-state plaintiffs.”); see also Mot. to Dismiss

at 7 (arguing that Defendant pleaded lack of personal jurisdiction).

III.     DISCUSSION

         A. Motion to Amend

         At the outset, the Court notes that Plaintiffs failed to address Defendant’s argument that

it should be permitted to amend the Motion to Dismiss. See generally Resp. to Mot. to Amend.

In the Motion to Amend, Defendant seeks to withdraw an argument—made in its Motion to

Dismiss—that it raised lack of personal jurisdiction over the Out-of-State Plaintiffs in the

Answer. See Mot. to Dismiss at 7 (arguing that Defendant pleaded lack of personal

jurisdiction); see also Mot. to Amend at 3 (seeking to withdraw that argument).

         But Plaintiffs have not argued that Defendant should not be allowed to amend the

Motion to Dismiss to withdraw its assertion that it pleaded the jurisdictional issue. In fact,




         3
         Defendant’s Motion to Amend followed a warning by Plaintiffs’ counsel that it planned
to seek sanctions for arguments made by Defendant in its Motion to Dismiss. See Nadir
Affirmation, Ex. A (email from Plaintiffs’ counsel to Defendant’s counsel).

                                                 4
    Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 5 of 12




Plaintiffs appear to misunderstand the relief Defendant seeks in the Motion to Amend.4 See

Resp. to Mot. to Amend at 1 (“Specifically, Defendant seeks to amend its Motion to Dismiss to

explicitly seek leave to amend its Answer to include the personal jurisdiction defense pursuant

to Rule 15 of the Federal Rules of Civil Procedure.”). But all Defendant asks in the Motion to

Amend is to withdraw its argument that it pleaded lack of personal jurisdiction. See Nadir

Affirmation ¶¶ 7 (“Upon further review, Defendant agrees with Plaintiff that the Answer did

not include a personal jurisdiction defense.”), 8 (“Defendant therefore seeks to remove that

specific argument from its motion, but to maintain its request to Amend its Answer to assert a

personal jurisdiction defense and for dismissal of the out-of-state plaintiffs.”).

       Turning to the merits of the Motion to Amend, this time Defendant confuses the issue.

Defendant references Federal Rule of Civil Procedure 15, but that rule governs the amendment

of pleadings. See Fed. R. Civ. P. 15(a)(1)–(2) (listing the circumstances in which a party may

amend a pleading). Here, Defendant is seeking to amend a motion, not a pleading. See

Mendoza v. Microsoft, Inc., 1 F. Supp. 3d 533, 541 (W.D. Tex. 2014) (“By its very terms, Rule

15(d) applies exclusively to pleadings asserting claims or defenses—not motions in general.”)

(emphasis in original); see also id. (citing the Black’s Law Dictionary definition of

“Pleading”).

       “Other courts have considered prejudice to the plaintiff and judicial economy in

deciding whether to allow amendments to a motion to dismiss.” Toy Styles v. Triple Crown



       4
         Part of this confusion likely stems from the fact that, in the Motion to Dismiss, Defendant
argued in the alternative that it should be permitted to amend its Answer. See Mot. to Dismiss at
7. The Motion to Dismiss, containing an in-the-alternative request to amend the Answer, was
followed by a motion to amend the Motion to Dismiss. See generally Mot. to Amend.

                                                 5
    Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 6 of 12




Publications, LLC, No. 11-CV-3759, 2012 U.S. Dist. LEXIS 75038, at *8 (D. Md. May 29,

2012); see also id. nn.9–10 (collecting cases). The Court finds no prejudice to Plaintiff in

granting the Motion to Amend because Defendant seeks to withdraw an argument from the

Motion to Dismiss, not add one. Cf. Cross v. Simons, 729 F. Supp. 588, 590 n.1 (N.D. Ill.

1989) (allowing amendment of a motion to dismiss even where the proposed amendment would

add a new defense). For the same reason—that Defendant is seeking to withdraw, rather than

add, an argument—judicial economy is not threatened by allowing amendment.

       Accordingly, Defendant’s Motion to Amend the Motion to Dismiss is granted.

       B. Motion to Dismiss

       Defendant argues that the claims by the Out-of-State Plaintiffs should be dismissed due

to lack of personal jurisdiction. See generally Mot. to Dismiss.

               1. Waiver

       Plaintiffs argue Defendant waived the defense of lack of personal jurisdiction.

See Resp. to Mot. to Dismiss at 7. The Court agrees.

       Under Rule 12(h), “a party waives its defense of lack of personal jurisdiction if it fails

to ‘include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1) as a matter

of course.’” Hume v. Farr’s Coach Lines, Ltd., No. 12-CV-6378, 2016 U.S. Dist. LEXIS

152802, at *43 (W.D.N.Y. Nov. 3, 2016) (quoting Fed. R. Civ. P. 12(h)(1)(B)(ii) (emphasis

omitted)).

       Defendant filed the Answer on November 21, 2017. Docket. It admits that it did not

plead lack of personal jurisdiction therein. See Nadir Affirmation II ¶ 7 (“Upon further review,

Defendant agrees with Plaintiff that the Answer did not include a personal jurisdiction


                                                6
      Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 7 of 12




defense.”). On January 22, 2018, the Hon. Christian F. Hummel ordered that jurisdictional

motions must be filed within sixty days. See Dkt. No. 24 (“Scheduling Order”) at 1. Defendant

did not file its Motion to Dismiss until July 7, 2020. Docket.

        In arguing that its Motion to Dismiss was filed at a proper point in this litigation,

Defendant relies heavily on Hawknet, Ltd. v. Overseas Shipping Agencies, 590 F.3d 87 (2d

Cir. 2009). See Reply II at 3 (“All of Plaintiff’s timeliness arguments can be resolved by a

review of Hawknet[.]”). In Hawknet, the Second Circuit found a party had not waived a

personal jurisdiction defense where raising that defense “would have been directly contrary to

controlling precedent in this Circuit[,]” at the time the answer was filed. Hawknet, 590 F.3d at

92.

        However, Hawknet is distinguishable from this case. First, Hawknet grappled with the

effect of intervening binding authority on a party’s failure to make an argument. See id. But the

intervening authority cited by Defendant is a case from the Southern District of New York.

See Reply II at 3 (citing Pettenato v. Beacon Health Options Inc., 425 F. Supp. 3d 264

(S.D.N.Y. 2019)). It is therefore not binding upon this Court and cannot allow Defendant to

overcome waiver.

        Second, Hawknet dealt with the issue of whether a party waives a personal jurisdiction

on appeal by failing to present it to the district court below. See Hawknet, 590 F.3d at 91

(“[P]laintiff argues . . . that defendant waived its right to assert on appeal that the District Court

lacks personal jurisdiction over defendant because defendant did not make any such argument

before the District Court.”). Here, the Court is asked to decide whether a party has waived the

defense such that it can no longer be made to the district court.


                                                  7
    Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 8 of 12




       Third, the intervening binding authority at issue in Hawknet “overruled” a precedent

that “had governed . . . for seven years[.]” Hawknet, 590 F.3d at 92. In this case, Defendant

does not identify any case law upon which it initially relied in refraining from raising personal

jurisdiction and which Pettenato could have disturbed. See Mot. to Amend at 3–4 (discussing

Pettenato). In other words, it is not clear why a personal jurisdiction argument was “not known

to be available at the time [it] first could have been made.” Holzsager v. Valley Hosp., 646

F.2d 792, 796 (2d Cir. 1981).

       In sum, Defendant’s personal jurisdiction defense has been waived under Rule 12(h).

The Court does not reach the question of the potential impact of Pettenato because of the

inapplicability of Hawknet.

               2. Amendment

       In the Motion to Dismiss, Defendant argues in the alternative that it should be permitted

to amend its Answer to assert lack of personal jurisdiction as an affirmative defense. See Mot.

to Dismiss at 7–9. The Court denies leave to amend the Answer as futile.

       Again, under Rule 12(h), “a party waives its defense of lack of personal jurisdiction if it

fails to ‘include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1) as a

matter of course.’” Hume, 2016 U.S. Dist. LEXIS 152802, at *43 (W.D.N.Y. Nov. 3, 2016)

(quoting Fed. R. Civ. P. 12(h)(1)(B)(ii) (emphasis in original)). Turning then to Rule 15(a)(1),

a party can only amend an answer as a matter of course within twenty-one days of serving it.

See Fed. R. Civ. P. 15(a)(1)(A). Courts are authorized elsewhere in Rule 15 to “freely give

leave” to amend. See Fed. R. Civ. P. 15(a)(2). But Rule 12(h) is clear that waiver has already

occurred here because personal jurisdiction was not raised “in a responsive pleading or in an


                                                8
    Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 9 of 12




amendment allowed by Rule 15(a)(1) as a matter of course.” Fed. R. Civ. P. 12(h)(1)(B)(ii); see

also Hume, 2016 U.S. Dist. LEXIS 152802, at *43 (noting “a party has only a very limited way

to cure the problem of failing to include a personal jurisdiction defense in its original answer”).

       Because Defendant did not plead lack of personal jurisdiction nor raise it in a Rule

15(a)(1) amendment, permitting amendment now would be futile because the defense has

already been waived. See Hume, 2016 U.S. Dist. LEXIS 152802, at *44 (“Accordingly, even if

Tarten were permitted to amend its answer so that it includes a personal jurisdiction defense,

this would not cure the problem here—its personal jurisdiction defense . . . would still be

waived.”).

       Accordingly, the Motion to Dismiss is also denied to the extent it seeks to amend the

Answer.

       C. Discovery Motion

       The Court next turns to the Discovery Motion and assesses whether it was timely filed.

Plaintiffs argue it was not. See Resp. to Discovery Mot. at 7–11. The Court agrees and

therefore denies the Discovery Motion.

       Federal Rule of Civil Procedure 37(a)(3)(B) states in part that: “A party seeking

discovery may move for an order compelling an answer, designation, production, or

inspection.” Rule 37(d) empowers a court to order sanctions for certain failures to participate in

discovery.

       “Parties shall file and serve motions to compel discovery no later than fourteen (14)

days after the discovery cut-off.” L.R. 16.2. The discovery deadline in this case was March 6,

2020, see Dkt. No. 65, making motions to compel due March 20, 2020, see L.R. 16.2.


                                                 9
   Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 10 of 12




Therefore, if the Discovery Motion is in fact a motion to compel, it was untimely, having been

filed on July 6, 2020. Docket. Plaintiff argues the missed deadline can be excused only upon a

showing of “good cause.” See Resp. to Discovery Mot. at 3 (citing Fed. R. Civ. P. 16(b)).

       Defendant responds by framing its filing not as a motion to compel but rather as a

dispositive motion. See Reply I at 2; see also Discovery Mot. at 1–2 (referring to the motion as

one to compel “and/or” dismiss).5 The Discovery Motion is dispositive, according to

Defendant, because it “seeks dismissal of those Opt-In Plaintiffs who did not meet their

discovery requirements, a remedy which is necessarily dispositive.” Reply I at 2. Classifying

the Discovery Motion as dispositive would mean it was timely filed. See Dkt. No. 72

(extending the deadline for filing dispositive motions to July 7, 2020).

       The Court finds that the Discovery Motion is non-dispositive and therefore untimely.

First, motions to compel are generally treated as non-dispositive. See, e.g., Lykken v. Brady,

No. 07-CV-4020, 2008 U.S. Dist. LEXIS 39713, at *35 (D.S.D. May 14, 2008) (“A motion to

compel discovery is not a dispositive motion.”); Aevoe Corp. v. AE Tech Co., Ltd., No. 12-

CV-53, 2012 U.S. Dist. LEXIS 142899, at *3 (D. Nev. Oct. 2, 2012) (same). Second,

Defendant has not cited—and the Court has not unearthed—any case treating a discovery

motion as dispositive.6 See generally Reply I. Third, even discovery motions that seek a


       5
          This is not the first time in this case that the Court has been asked to referee whether a
motion is dispositive or non-dispositive. See Dkt. No. 104 (finding Defendant’s motion to
decertify, Dkt. No. 77, dispositive and therefore timely).
       6
         Heendeniya v. St. Joseph’s Hosp. Health Ctr. is the sole case relied upon by Defendant
in countering Plaintiff’s argument that the Discovery Motion is non-dispositive. No. 15-CV-1238,
2018 U.S. Dist. LEXIS 183281 (N.D.N.Y. Oct. 25, 2018); see also Reply I at 3–4. Heendeniya
suggests dismissal is an available remedy under Rule 37 for failure to respond to discovery.
Heendeniya, 2018 U.S. Dist. LEXIS 183281, at *7–8. But that case does not analyze whether

                                                10
   Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 11 of 12




dispositive sanction are not necessarily treated as dispositive in a different context: Rule 72.

See, e.g., Syntel Sterling Best Shores Mauritius Ltd. v. Trizetto Grp., 328 F.R.D. 100, 118

(S.D.N.Y. 2018) (treating a motion seeking a dispositive sanction as non-dispositive because a

dispositive sanction was not actually imposed).

       Plaintiffs further argue that Defendant cannot show good cause for its untimely filing.

See Resp. to Discovery Mot. at 7. The good-cause standard appears to come from Federal Rule

of Civil Procedure 16(b), which states that scheduling orders “may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b); see also Reply I at 5 (“Evne if the

Court determines that Defendant’s motion is an untimely motion to compel and not a motion to

dismiss, the Court may excuse a party from a date within a scheduling order pursuant to FRCP

16.”). The Court is not convinced that even good cause could have excused the missed

deadline; the motion-to-compel deadline came from this District’s Local Rules of Practice, not

a scheduling order. See L.R. 16.2 (“Parties shall file and serve motions to compel discovery no

later than fourteen (14) days after the discovery cut-off.”). And Local Rule 16.2 does not

contain a safe-harbor provision for deadlines missed for good cause.

       Even if the Court were to excuse untimeliness if good cause can be shown, Defendant

has not made an adequate showing. Defendant’s primary argument here is that its untimely

filing should be considered on the merits because Plaintiff also filed a late motion to compel.

See Reply I at 5–6 (citing Dkt. No. 80). But Defendant appears to have willingly complied with

Plaintiffs’ request, preventing any ruling on timeliness. See Dkt. No. 85. And the Court cannot

conclude that Plaintiffs’ apparently late request has any bearing on whether Defendant can



discovery motions seeking dismissal as a remedy are dispositive. See generally id.

                                                11
     Case 8:17-cv-01180-LEK-CFH Document 115 Filed 02/08/21 Page 12 of 12




show “good cause” for its late request.

          Accordingly, the Discovery Motion is denied as untimely.

V.        CONCLUSION

          Accordingly, it is hereby:

          ORDERED, that Defendant’s Motion to Amend its motion to dismiss (Dkt. No. 89-2)

is GRANTED; and it is further;

          ORDERED, that Defendant’s Motion to Dismiss for lack of personal jurisdiction (Dkt.

No. 76-3) is DENIED; and it is further;

          ORDERED, that Defendant’s Discovery Motion (Dkt. No. 75-3) is DENIED; and it is

further

          ORDERED, that the Clerk of the Court shall serve a copy of this Memorandum-

Decision and Order on all parties in accordance with the Local Rules.

          IT IS SO ORDERED.

DATED:           February 08, 2021
                 Albany, New York




                                               12
